KRUEGER, Judge.
The offense is possession of unstamped whiskey upon which no tax had been paid. *159The punishment assessed is a fine of $100.00.
The record is before us without any bills of exception or a statement of facts. The complaint and information seem to be in due form. Consequently, there is nothing presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.